

116 S4298 IS: Requiring Assistance to Meat Processors for Upgrading Plants Act
U.S. Senate
2020-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4298IN THE SENATE OF THE UNITED STATESJuly 23, 2020Mr. Moran (for himself, Ms. Klobuchar, Mr. Lankford, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Marketing Act of 1946 to direct the Secretary of Agriculture to make grants for improvements to meat and poultry facilities to allow for interstate shipment, and for other purposes.1.Short titleThis Act may be cited as the Requiring Assistance to Meat Processors for Upgrading Plants Act or the RAMP–UP Act. 2.Grants for improvements to meat and poultry facilities to allow for interstate shipmentThe Agricultural Marketing Act of 1946 (7 U.S.C. 1621 et seq.) is amended by adding at the end the following: HGrants for improvements to meat and poultry facilities to allow for interstate shipment298.Grants for improvements to meat and poultry facilities to allow for interstate shipment(a)In generalThe Secretary, acting through the Administrator of the Agricultural Marketing Service and in consultation with the Administrator of the Food Safety Inspection Service, shall make grants to meat and poultry processing facilities in operation as of the date on which an application for such a grant is made to assist such facilities with respect to costs incurred in making improvements to such facilities and carrying out other planning activities necessary to be subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.), or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.).(b)Grant amountThe amount of a grant under this section shall not exceed $100,000. (c)ConditionAs a condition on receipt of a grant under this section, a grant recipient shall agree that if the recipient is not subject to inspection or making a good faith effort to be subject to inspection under the Federal Meat Inspection Act (21 U.S.C. 601 et seq.) or the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) within 36 months of receiving such grant, the grant recipient shall make a payment (or payments) to the Secretary in an amount equal to the amount of the grant.(d)Matching funds(1)In generalThe Secretary shall require a grant recipient to provide matching non-Federal funds in an amount equal to the amount of a grant. (2)ExceptionThe Secretary shall not require any grant recipient to provide matching funds with respect to a grant awarded in fiscal years 2020 or 2021. (e)Reports(1)Reports on grants madeBeginning not later than one year after the date on which the first grant is awarded under this section, and annually thereafter, the Secretary shall submit to the Committee on Agriculture and the Committee on Appropriations of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate a report on grants made under this section and any facilities that were upgraded using such funds during the year covered by the report.(2)Report on the Cooperative Interstate Shipment ProgramBeginning not later than one year after the date of the enactment of this section, the Secretary shall submit to the Committee on Agriculture and the Committee on Appropriations of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry and the Committee on Appropriations of the Senate a report of any recommendations, developed in consultation with States, for possible improvements to the cooperative interstate shipment program under section 501 of the Federal Meat Inspection Act (21 U.S.C. 683) or section 31 of the Poultry Products Inspection Act (21 U.S.C. 472).(f)Funding(1)Mandatory fundingOf the funds of the Commodity Credit Corporation, the Secretary shall use $80,000,000 for the period of fiscal years 2020 through 2023, to remain available until expended. (2)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2021 through 2023..